Citation Nr: 0715118	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  96-27 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's verified periods of active military service 
extended from February 1976 to October 1978 and from January 
1980 to August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision, in part, denied that 
the veteran had submitted new and material evidence to reopen 
his claim for service connection for a low back disorder.  

In a September 2005 decision, the Board found that new and 
material evidence had been submitted, and reopened the 
veteran's claim for service connection for a low back 
disorder.  The claim was then remanded for examination of the 
veteran and medical opinions.  The requested development has 
been completed.  The Board now proceeds with its review of 
the appeal.  


FINDINGS OF FACT

1.  The service medical records show two instances of 
complaints of middle back pain and a single complaint of low 
back pain which was diagnosed as possible back strain.

2.  The July 1992 separation examination report reveals that 
clinical evaluation of the veteran's spine was normal; the 
veteran did not report having recurrent back pain on the 
accompanying report of medical history.  

3.  Private medical records dating from January 1996 reveal 
that the veteran incurred an on-the-job injury to the low 
back while employed as a Corrections Officer in the Georgia 
State Prison System.

4.  There is a current diagnosis of arthritis of the lumbar 
spine and radiology evidence of a small disc herniation at 
L5-S1.

5.  There is no competent medical evidence linking the 
veteran's current lumbar spine disorders to military service 
or his allegations of back pain during service.  


CONCLUSION OF LAW

A low back disorder was not incurred in, or aggravated by, 
active military service and arthritis of the lumbar spine may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in 
May 2003 satisfied the duty to notify provisions.  The 
veteran's service medical records, private medical records, 
and VA medical records have been obtained; he has been 
accorded a recent VA Compensation and Pension examination.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  Consequently, the Board finds that 
VA has met the duties to notify and assist as to the issue 
decided herein.  This appeal was readjudicated in an October 
2006 Supplemental Statement of the Case which was subsequent 
to the recent letter which satisfied the notice and duty to 
assist provisions.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Arthritis may be presumed to have been incurred during active 
military service if the psychosis manifests to a degree of at 
least 10 percent within the first year following active 
service 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury or with a service-connected disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran's claims file is three volumes and contains a 
large amount of private, VA, and service department medical 
records.  The majority of these records are for treatment for 
disabilities unrelated to the current claim for service 
connection for a low back disorder.  The Board has reviewed 
all of the evidence in the veteran's claims file, which 
includes, but is not limited to: his contentions; his service 
medical records; private medical records; VA medical records; 
and, VA examination reports.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show with respect to the veteran's claim for service 
connection for a low back disorder.  

The veteran's service medical records are complete.  There 
are three medical treatment records which reveal that the 
veteran had complaints of back pain.  A January 1982 record 
indicates that the veteran had complaints of a sharp pain 
which ran from his chest to his middle back, not his low 
back.  Physical evaluation revealed tenderness to touch of 
the middle back with mild pain on bending, but a good range 
of motion.  An October 1988 treatment record reveals that he 
had complaints of middle back pain with stretching to touch 
his ankles.  The assessment was upper back strain.  A 
November 1989 treatment record is the only service medical 
record which shows that the veteran sought treatment for 
complaints of low back pain.  The assessment was low back 
strain which was treated with Motrin and moist heat.  

In July 1992, separation examination of the veteran was 
conducted.  Clinical evaluation of the veteran's spine was 
"normal," with no abnormalities noted by the examining 
physician.  On the accompanying report of medical history, 
the veteran specifically indicated "no" to the question 
which asked if he had "recurrent back pain."  Moreover, on 
all the reports of medical history contained in the service 
medical records over the veteran's years of service he did 
not once indicate that he suffered from back pain.  The 
veteran asserts that he had symptoms of back pain through out 
service and until the present.  He has also submitted photo 
copies of a medical history for a separation examination 
conducted in August 1992.  He alleges that his signature was 
forged on this report.  The photocopy also appears to have 
the block indicating recurrent back pain checked in pen which 
is not part of the photocopy and appears to be the same pen 
which the veteran used to make annotations on the record 
with.  VA has the original copies of the veteran's July 1992 
separation examination report and medical history report.  
These original records clearly show that the veteran's spine 
was normal on separation examination with no complaints of 
back pain.  With the exception of the three discrete 
treatment records mentioned above, the medical records 
contemporaneous with the veteran's service and separation 
from service do not show complaints of back pain, and on 
separation and his spine was normal.  Accordingly, the 
veteran's assertions of suffering back pain throughout 
service and on separation lack credibility.

Private medical records dating from January 1996 reveal that 
the veteran incurred an on-the-job injury to the low back 
while employed as a Corrections Officer in the Georgia State 
Prison System.  Specifically, the narrative record by Dr. 
Robinson indicates that the veteran had a work related 
lifting injury at the prison.  The veteran reported having 
"back problems on and off when he was in the military, but 
not like this."  X-ray examination was normal except for 
"scoliosis secondary to spasm."  The physician suspected a 
herniated disc at L4-L5 on the left.  A February 1996 
radiology report reveals that computed tomography (CT) 
examination of the veteran's spine was conducted and revealed 
a small midline disc herniation at L5-S1.  

The veteran has also claimed that the reports of a back 
injury are incorrect.  However, two medical records from two 
separate physicians indicate that he did incur a post-service 
injury to his lumbar spine in January 1996.  This is also 
confirmed by a Georgia State injury report dated January 1996 
which is of record.  The medical evidence of record, as 
evidenced by the February 1996 CT examination report, reveals 
that this post-service back injury resulted in a herniated 
intervertebral disc at L5-S1.  All the medical records 
contemporaneous with the post-service injury in 1996 are 
consistent and show a back injury resulting in a herniated 
disc.  Accordingly, the veteran's assertions that these 
records are somehow inaccurate lack credibility.  

The veteran submitted a copy of a service department "over 
40 annual" examination report dated March 1996.  This 
appears to be a National Guard or Reserve examination, and 
the Board notes that this is 4 years after the veteran 
separated from active service and there is no evidence that 
the veteran was on active duty subsequent to 1992.  The 
clinical evaluation of the veteran's spine was normal, 
although the veteran reported having recurrent back pain on 
the accompanying medical history form.  The physician's 
narrative notation was "Low Back Pain  . . .  Lost 30 days 
of work due to back injury."  This is after the documented 
post-service back injury in January 1996, and his complaints 
of back pain can be reasonably associated with that injury.  

VA medical treatment records dated 1998 to the present reveal 
that the veteran was treated for complaints of low back pain.  
In August 1998, x-ray examination of the veteran's lumbar 
spine revealed mild degenerative changes (arthritis) of the 
lumbar spine.  A VA hospital discharge summary dated March 
1999, also contains a diagnosis of degenerative joint disease 
(arthritis) of the lumbar spine.  

A January 1998 VA treatment record noted the veteran's 
history of a post-service injury to the veteran's lumbar 
spine and that the veteran was apparently receiving worker's 
compensation for disability resulting from this injury.  VA 
has twice requested that the veteran provide all the 
information related to this worker's compensation in letters 
dated November 2003 and December 2004.  The veteran has 
ignored these requests and failed to provide any information 
related to the worker's compensation claim.

In April 2006, a VA Compensation and Pension examination of 
the veteran was conducted.  The veteran reported a history of 
back pain in the service which began in the 1980s and was 
episodic throughout the remainder of his service.  The 
examining physician reviewed the veteran's service medical 
records and noted that only the three records noted above 
showed any complaints of back pain.  Full physical, x-ray, 
and CT examination of the veteran was conducted.  The 
diagnosis was "degenerative joint disease of the lumbar 
spine with mild facet arthropathy at L4-L5 and L2-L3."  The 
examining physician's medical opinion was that "based on the 
review of the medical records and the history and physical 
taking into account the patient's age and the possibility for 
normal degenerative processes, to state that his [current low 
back disability] was relative to military duty would be 
speculative."  

The preponderance of the evidence is against the veteran's 
claim for service connection for a low back disorder.  There 
is a single instance of treatment for low back strain in 
service.  However, this resolved and the veteran's spine was 
evaluated as normal on separation examination in 1992.  The 
earliest x-ray evidence of arthritis of the lumbar spine is 
1998, which is more than a year after the veteran separated 
from service.  While the veteran claims to have had back pain 
throughout service, and ever since separation from service, 
these assertions are not credible when compared to the 
competent medical evidence of record showing a normal spine 
on separation from service.  The evidence of record also 
clearly shows that the veteran incurred a post-service injury 
to his lumbar spine in 1996, which was four years after he 
separated from service.  This injury resulted in a herniated 
disc.  Subsequent medical evidence reveals arthritis of the 
lumbar spine.  However, there is no competent medical 
evidence of record linking any current low back disability to 
the veteran's military service, or his claims of having 
symptoms of back pain during service.  The only medical 
opinion of record states that relating the current back 
disabilities to service would be speculative.  

The veteran's statements as to the origins of his back 
disorder are not persuasive.  A service-connection claim must 
be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The Board notes that 
lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Accordingly, service connection for a low back disorder must 
be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim for service connection 
for a low back disorder, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


